DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the reply filed 11 August 2022.
Claims 1, 3-4, 6-16, and 18-23 are pending and have been presented for examination.
Claims 2, 5 and 17 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4, 6-9, 16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSUJI (European Patent Application EP 2 611 129) in view of KAMITY (U.S. Patent Application Publication #2014/0237461).

1. TSUJI discloses A non-volatile memory, comprising: a NOT-AND (NAND) flash memory (see [0013], [0022]: flash memory) having a boot volume (see [0035]: the system is booted based on the bootloader stored in the flash memory), the boot volume comprising: a primary boot partition configured to receive a kernel component of a file (see [0024]: kernel for core 11a); a secondary boot partition configured to receive a copy of the kernel component of the file, wherein the secondary boot partition is a back-up on the primary boot partition (see KAMITY below); and a rootdisk partition configured to receive a root file system of the file (see [0025]-[0026]: root file system).
KAMITY discloses the following limitations that are not disclosed by TSUJI: a secondary boot partition configured to receive a copy of the kernel component of the file, wherein the secondary boot partition is a back-up on the primary boot partition (see [0062]: copies current software from the primary partition to the backup partition). This would result in a copy of the kernel being stored in a backup partition (see [0036]: backup partition includes a kernel).  Creating a backup of the primary partition allows for efficient updating of files by having to only transfer the updated parts of the file.  The updated sections are then applied to the relevant partition.  If there is a failure or error, the backup is available to recover the system (see [0019]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify TSUJI to include a secondary boot partition, as disclosed by KAMITY.  One of ordinary skill in the art would have been motivated to make such a modification to allow for efficient updating of files and recovery in the event of a failure, as taught by KAMITY.  TSUJI and KAMITY are analogous/in the same field of endeavor as both references are directed to managing boot partitions.

3. The non-volatile memory of claim 1, wherein: the file comprises a software package or a software package update (see TSUJI [0016], [0026]: the kernel is used to boot the processor, the root file system contains read only data used by the system, this is considered a software package as these two elements work together).

4. TSUJI discloses A digital image processing device, comprising: a memory, comprising: a NOT-AND (NAND) flash memory (see [0013], [0022]: flash memory) having a boot volume (see [0035]: the system is booted based on the bootloader stored in the flash memory), the boot volume including: a primary boot partition configured to receive a kernel component of a file (see [0024]: kernel for core 11a); a secondary boot partition configured to receive a copy of the kernel component of the file, wherein the secondary boot partition is a back-up on the primary boot partition (see KAMITY below), and a rootdisk partition configured to receive a root filesystem of the file (see [0026]: root file system); and a processor in operative association with the memory (see [0014]: processor), the processor configured to operate via a device-mapper engine (see [0052]-[0053]: mapping of logical to physical address areas in the memory device).
KAMITY discloses the following limitations that are not disclosed by TSUJI: a secondary boot partition configured to receive a copy of the kernel component of the file, wherein the secondary boot partition is a back-up on the primary boot partition (see [0062]: copies current software from the primary partition to the backup partition). This would result in a copy of the kernel being stored in a backup partition (see [0036]: backup partition includes a kernel).  Creating a backup of the primary partition allows for efficient updating of files by having to only transfer the updated parts of the file.  The updated sections are then applied to the relevant partition.  If there is a failure or error, the backup is available to recover the system (see [0019]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify TSUJI to include a secondary boot partition, as disclosed by KAMITY.  One of ordinary skill in the art would have been motivated to make such a modification to allow for efficient updating of files and recovery in the event of a failure, as taught by KAMITY.  TSUJI and KAMITY are analogous/in the same field of endeavor as both references are directed to managing boot partitions.

6. The digital image processing device of claim 4, wherein: the file comprises a software package or a software package update (see TSUJI [0016], [0026]: the kernel is used to boot the processor, the root file system contains read only data used by the system, this is considered a software package as these two elements work together).

7. The digital image processing device of claim 4, wherein: the device-mapper engine is configured to split the file into the kernel component and the root filesystem (see TSUJI figure 2, separate storage area for kernel and root file system).

8. The digital image processing device of claim 7, wherein the device- mapper engine is configured to: send the kernel component to the primary boot partition (see TSUJI figure 2, separate storage area for kernel and root file system; [0049]: kernel is loaded into a physical address in memory); send the copy of the kernel component to the secondary boot partition (see KAMITY [0062]: copy made of primary partition); and send the root filesystem to the rootdisk partition (see TSUJI figure 2, separate storage area for kernel and root file system; [0052]-[0053]: root file system is mapped to a memory address range).

9. The digital image processing device of claim 8, wherein: the processor is configured to generate a Squash File System (squashfs) image of a copy of the root filesystem (see TSUJI [0026]: root file system can be a squashfs).

16. TSUJI discloses A method for improving memory capacity in a NOT-AND (NAND) flash memory  (see [0013], [0022]: flash memory), the method comprising: partitioning a boot volume (see [0035]: the system is booted based on the bootloader stored in the flash memory) of the NAND flash into a primary boot partition (see [0024]: kernel for core 11a), a secondary boot partition (see KAMITY below), and a rootdisk partition (see [0025]-[0026]: root file system); receiving a kernel component of a file within the primary boot partition (see [0024]: kernel for core 11a); receiving a copy of the kernel component of the file within the secondary boot partition, wherein the secondary boot partition is a backup on the primary boot partition (see KAMITY below); and receiving a root filesystem of the file within the rootdisk partition (see [0026]: root file system).
KAMITY discloses the following limitations that are not disclosed by TSUJI: a secondary boot partition (see [0036]: backup partition) and receiving a copy of the kernel component of the file within the secondary boot partition, wherein the secondary boot partition is a backup on the primary boot partition (see [0062]: copies current software from the primary partition to the backup partition). This would result in a copy of the kernel being stored in a backup partition (see [0036]: backup partition includes a kernel).  Creating a backup of the primary partition allows for efficient updating of files by having to only transfer the updated parts of the file.  The updated sections are then applied to the relevant partition.  If there is a failure or error, the backup is available to recover the system (see [0019]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify TSUJI to include a secondary boot partition, as disclosed by KAMITY.  One of ordinary skill in the art would have been motivated to make such a modification to allow for efficient updating of files and recovery in the event of a failure, as taught by KAMITY.  TSUJI and KAMITY are analogous/in the same field of endeavor as both references are directed to managing boot partitions.

18. The method of claim 16, comprising: splitting a file into a kernel component and a root filesystem (see TSUJI figure 2, separate storage area for kernel and root file system).

19. The method of claim 16, wherein: the file comprises a software package or a software package update (see TSUJI [0016], [0026]: the kernel is used to boot the processor, the root file system contains read only data used by the system, this is considered a software package as these two elements work together).

20. The method of claim 16, further comprising: generating a Squash File System (squashfs) image of a copy of the root filesystem (see TSUJI [0026]: root file system can be a squashfs).

21. The method of claim 20, further comprising: mounting the squashfs image directly from the NAND flash (see TSUJI: [0052]-[0053]: root file system is mapped to a memory address range).

Claim(s) 10-15 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSUJI (European Patent Application EP 2 611 129) and KAMITY (U.S. Patent Application Publication #2014/0237461) as applied to claims 1, 3-4, 6-9, 16 and 18-21 above, and further in view of CHO (U.S. Patent Application Publication #2013/0103884).

10. The digital image processing device of claim 9 (see TSUJI above), wherein: the memory comprises an Unsorted Block Image File System (UBIFS) (see CHO below); and the processor is configured to write the squashfs image to the UBIFS (see TSUJI [0026]: the squashfs image is stored to the flash, see CHO below regarding a UBIFS on the flash).
CHO discloses the following elements that are not disclosed by TSUJI: the memory comprises an Unsorted Block Image File System (UBIFS) (see [0082]: UBIFS); and the processor is configured to write the squashfs image to the UBIFS (see [0070]-[0071]: read and write access to the flash memory, which can contain a UBIFS).  Mapping bad blocks and utilizing a UBIFS allows a flash memory to be efficiently used in an embedded system (see [0083]).  TSUJI is directed to an image forming apparatus, where the operating software is stored in a flash memory (see [0032]-[0033]).  This is an embedded system and would benefit from the techniques disclosed by CHO.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify TSUJI to use an UBIFS for the squashfs image, as disclosed by CHO.  One of ordinary skill in the art would have been motivated to make such a modification to allow efficient use of a flash memory in embedded systems, as taught by CHO.  TSUJI and CHO are analogous/in the same field of endeavor as both references are directed to managing flash memory.

11. The digital image processing device of claim 10, wherein: the processor is configured to write the squashfs image to the UBIFS via a skip- block algorithm (see CHO [0062]-[0063]: bad blocks are skipped over).

12. The digital image processing device of claim 10, wherein: the device-mapper engine is configured to mount the squashfs image directly from the NAND flash (see TSUJI: [0052]-[0053]: root file system is mapped to a memory address range).

13. The digital image processing device of claim 12, wherein: the processor is configured to operate via a scan utility, the scan utility configured to identify bad data blocks (see CHO [0035], [0060]: bad blocks are located and mapped to a specific address range).

14. The digital image processing device of claim 13, wherein: the scan utility is configured to generate a block table comprising the bad data blocks (see CHO [0060]: mapping of the bad blocks would be the block table).

15. The digital image processing device of claim 14, wherein: the squashfs image is fragmented due to bad data blocks; the device-mapper engine is configured to use the block table to render a complete squashfs image (see CHO [0078]: the address table is used whenever access is made to the flash memory).

22. The method of claim 16 (see TSUJI above), further comprising: scanning the NAND via a scan utility; identifying bad data blocks; and generating a block table comprising the bad data blocks (see CHO below).
CHO discloses the following limitations that are not disclosed by TSUJI: scanning the NAND via a scan utility (see [0035]: checking process); identifying bad data blocks (see [0035], [0060]: bad blocks are located and mapped to a specific address range); and generating a block table comprising the bad data blocks (see [0060]: mapping of the bad blocks would be the block table).  Building a bad block table allows the system to skip over blocks that become defective over time.  The system stability is improved and a file system can be efficiently applied to an embedded system (see [0083]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify TSUJI to scan for bad blocks, as disclosed by CHO.  One of ordinary skill in the art would have been motivated to make such a modification to improve the stability of the flash memory and efficiently apply a file system to an embedded system, as taught by CHO.  TSUJI and CHO are analogous/in the same field of endeavor as both references are directed to managing a flash memory.

23. The method of claim 22, wherein the squashfs image is fragmented due to bad data blocks; and rendering a complete squashfs image using the block table (see CHO [0078]: the address table is used whenever access is made to the flash memory).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2014/0122329: multiple partitions with an active partition containing a kernel and an inactive partition with a backup of the kernel, and update process to receive updated data for the partitions (see [0029], [0035]-[0038], [0048]).
2007/0192654: primary partition with a kernel and a secondary partition that is a backup of the primary partition (see [0050]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136